DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is being sent out as a Corrected Notice of Allowability to correct the dependency of claim 4 from canceled claim 3 to claim 1. 
Claims 2-3, 5-6, 9-10, 12-13, and 15-20 are canceled. 
Claims 1, 4, 8, and 11 are currently amended. 
Claims 1, 4, 7-8, 11, and 14 are currently pending and examined below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner notes that an examiner amendment to renumber the claims in accordance with 37 CFR 1.126 does not require Applicant approval (MPEP 1302.04). 

The application has been amended as follows: 

4.	(Currently Amended) The method of claim [[3]] 1, further comprising: 
outputting user data associated with a set of digital media communications platforms to the external based on an analysis of the likelihood threshold and the relevance threshold. 

Allowable Subject Matter
Claims 1, 4, 7-8, 11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. Additionally, one of ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closet prior art found to date the following: 
Kruk (US 2014/0156341 A1) discloses the concept of analyzing social media content to determine at least one need of a social media platform user. Natural language processing may be used to extract at least one need of the user from social media content. 
Orioli et al. (US 2014/0189002 A1) discloses the concept of continuously monitoring and searching social networking data. 
Cantarero et al. (US 2015/0227579 A1) discloses the concept of determining intent of posters to a social media site for a predetermined topic through the analysis of the poster’s post. 
Sherman et al. (US 2015/0120386 A1) discloses the concept of determining and scoring purchase intent of users. 
Rohini Srihari, “How can NLP technology be used for marketing?”, available one March 16, 2016, retrieved from https://econsultancy.com/how-can-nlp-technology-be-used-for-marketing/, discloses the concept of using NLP to analyzing social media for user sentiment. 
The claims also overcome the 35 U.S.C. § 101 rejection because the claim limitations when viewed as an ordered combination, apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681